 Case: 3:21-cv-00042-WHR Doc #: 7 Filed: 03/08/21 Page: 1 of 2 PAGEID #: 50




                                  UNITED STA TES DISTRICT COURT
                                   SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION AT DAYTON

 SUSAN PETERIE,                                      )   CASE NO. 3:21-CV-00042
                                                     )
                    Plaintiff,                       )   JUDGE WALTER H. RICE
                                                     )
             V.                                      )
                                                     )   STIPULATION REGARDING
 LEIDOS, INC., et al.,                                   INADVERTENT DISCLOSURE OF
                                                     )
                                                     )   ATTORNEY-CLIENT PRIVILEGE WORK
                    Defendants.                          PRODUCT PROTECTION OR OTHER
                                                     )
                                                     )   APPLICABLE PRIVILEGE
                                                     )

       IT JS HEREBY STIPULATED to, between the parties, through their respective counsel,

as follows:

       1.         Any inadvertent disclosure or production of documents protected by the parties'

                  attorney-client privilege, work product protection or other applicable privilege will

                  not constitute a waiver of either any available privilege or protection by the

                  disclosing party.

       11.        In the event that the receiving party discovers that it has received documents

                  protected by the attorney-client privilege, work product protection or other

                  applicable privilege, it will bring that fact to the attention of the producing party

                  immediately upon discovery.

       m.         In the event that the producing party discovers that it has produced documents

                  protected by the attorney-client privilege, work product protection or other

                  applicable privilege, it will bring that fact to the attention of the receiving party

                  immediately upon discovery.
  Case: 3:21-cv-00042-WHR Doc #: 7 Filed: 03/08/21 Page: 2 of 2 PAGEID #: 51




        1v.      Upon request of the producing party, the receiving party will promptly return to the

                 producing party any documents protected by the party' s attorney-client privilege,

                 work product protection or other applicable privilege and any copies that the

                 receiving party may have made.

       v.        Upon the request of the producing party, the receiving party will promptly disclose

                 the names of any individuals who have read or have had access to the documents

                 protected by the party's attorney-client privilege, work product protection or other

                 applicable privilege.

       v1.       No such inadvertently produced documents protected by the parties ' attorney-client

                 privilege, work product protection or other applicable privilege may be used in

                 evidence against the producing party.

       v11.      Attorney-client privilege and work product protection shall have the meanings as

                 provided in FRE 502 (g) (I) and (2).

SO ORDERED.


                                                         Judge Walter H. Rice
Stipulated by:


Isl Michael W De Witt                            Isl Federico G. Barrera Ill
Michael W. DeWitt (0066896)                      Bruce G. Hearey (0009087)
DeWitt Law, LLC                                  Federico G. Barrera III (0090739)
4200 Regent Street, Suite 200                    Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
                                                 Key Tower
Columbus, OH 43219
                                                 127 Public Square, Suite 4100
614.398.2886                                     Cleveland, OH 44114
614.370.4552                                     216.241.6100
614.750. 1379 (Fax)                              216.357.4733 (Fax)
mdewitt@dewittlawco.com                          bruce.hearey@ogletreedeakins.com
                                                 federico.barrera@ogletreedeakins.com
Attorney for Plaintiff
                                                 Attorneys for Defendants




                                                  2
